DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 10/27/2021.  

Claims
Claims 1, 9, and 16 have been amended. 
Claim 17 has been cancelled.
Claims 1-16 and 18-21 are currently pending in the application and have been rejected as follows. 


Response to Arguments

101
In response to the applicant’s arguments regarding the claims not falling under any of the grouping of abstract ideas as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the examiner respectfully disagrees.  The examples under the groupings of abstract ideas provided in the 2019 PEG is not an exhaustive list.  Here the claim recites an abstract idea that falls under Certain methods of Organizing Human Activity.  Specifically the claim recites:
sending a request to acquire a digital media file form a digital media file provider; receiving a media file identifier for the digital media file and one or more terms under which the digital media file provider will provide the digital media file from the digital media file management system; obtaining a globally unique digital rights user identifier (DRUID) of the user as a combination of a unique content management system identifier (CMSID) of a content management system (CMS) and a unique identifier of the user; automatically verifying permissions associated with a user of the digital media file based on a comparison of the DRUID to one or more digital media files, types of digital media files, or digital media file providers specified as accessible by the DRUID in the one or more terms received with the media file identifier; sending the media file identifier; receiving publication information wherein the publication information includes one or more of: one or more usage terms for the digital media file, a type of device on which the digital media file may be published, a permitted syndication of the digital media file, a number of permitted accesses of the digital media file, and a location where the digital media file will be published on one or more websites; automatically verifying that the publication information complies with the one or more terms under which the digital media file provider will provide the digital media file based on a comparison of the usage terms to the publication information; logging the publication of the digital media file based on the publication information; and automatically capturing a usage trail comprising each online publication of the digital media file by dramatically determining each web site and specific web page on which the digital media file is references after publication. 
The claim recites distributing, tracking, and enforcing usage terms of assets.  Which falls under the category of Certain Methods of Organizing Human Activity because it has to do with commercial or legal interactions (including agreements in the form of contracts; legal 
Further the use of a display device, processor, memory, digital media file management system (FMS), FMS API, content management system (CMS), CMS API, is merely using a computer as a tool to perform the abstract idea.  Furthermore, the use of a digital media file as the asset is generally linking the use of the judicial exception to the particular technological environment or filed of use of digital computer systems.  
Examiner has considered all of the applicant’s arguments but still maintains the 101 rejection.  The applicant’s invention, as a whole, distributes digital assets and then tracks/verifies the usage of those digital assets.  This is an abstract idea and does not improve computer technology or any other technical field.  The use of the computer components and digital media files is merely using a computer as a tool to perform the abstract idea and generally linking the use of the judicial exception to a particular technological environment or field of use.    
112
In response to the applicant’s arguments regarding the limitation “automatically verifying permissions associated with a user of the digital media file based on a comparison of the DRUID to one or more digital media files, types of digital media files, or digital media file providers specified as accessible by the DRUID in the one or more terms received with the media file identifier” being supported by the specification, the examiner respectfully disagrees.   
Specifically the applicant argues that a person of ordinary skill in the art would have understood that “[processing] the permission information to determine if the user is authorized” 
Generally comparing data may be conventional but the specification does not support the specific concept of comparing a DRUID to one or more digital media files, types of digital media files, or digital media file providers specified as accessible by the DRUID.  The applicant points to the following in paragraph [0040] in the published application as supporting the claimed limitation: “In step 4003, DAM 300 may receive the DRU ID and request and send the permission information relating to the DRONE 200 in step 4005. The DRONE 200 may then process the permission information to determine if the user is authorized. The permission information may include information indicating which digital assets or providers a DRUID may access. Alternatively, permission information may merely be an indication of whether the DRUID has permission to access a particular asset, type of asset, and/or provider 40”.  Here the permission information may include information indicating which digital assets or providers a DRUID may access.  Nothing in the section recites that the DRUID is compared to one or more digital media files, types of digital media files, or digital media file providers specified as accessible by the DRUID.  The specification fails to disclose how the DRUID is associated with one or more digital media files, types of digital media files, or digital media file providers.  Therefore, it is unclear how they would be compared.  Even assuming that "permission information" is the claimed one or more digital media files, types of digital media files, or digital media file providers, the specification just recites that the permission information is sent to the DRONE and the DRONE may then process the permission information to determine if the user 
The examiner has considered all of the applicant’s arguments but maintains the previous 112 rejections.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Per claims 1, 9, and 16, the claims recite “a digital media file management system (FMS)”.  The specification and Fig. 1 disclose a system that includes a content management system (CMS), digital asset management system (DAM), digital rights online system (DRONE), and digital asset provider.  It is unclear which component of the system that the FMS is referring to or if the FMS is referring to the system as a whole.  The specification does not recite the term “digital media file management system” or “FMS”.  

Furthermore claims 1, 9, and 16, the claims recite “automatically verifying permissions associated with a user of the digital media file based on a comparison of the (DRUID) of the user to one or more digital media files, types of digital media files, or digital media file providers specified as accessible by the DRUID in the one or more terms received with the media filed identifier”.  The specification fails to disclose that there is a comparison of the DRUID of the user to one or more digital media files, types of digital media files, or digital media file providers specified as accessible by the DRUID.  
Furthermore, claims 1, 9, and 16 recite “automatically verifying that the publication information complies with the one or more terms under which the digital media file provider will provide the digital media file based on a comparison of the usage terms to the publication information”.  The specification fails to disclose that there is a comparison of the usage terms to the publication information.  
Furthermore, the dependent claims are also rejected as being dependent on the above claims.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 and 21 are directed to a method, claims 9-15 are directed to a system, and claims 16 and 18-20 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites verifying user permissions for an asset, distributing the asset, managing/enforcing usage terms/locations of an asset, and tracking/logging the location and usage trail of an asset. Specifically, the claim recites “sending a request to a digital media file management system (FMS)…, to acquire a digital media file from a digital media file provider; receiving…  a media file identifier for the digital media file and one or more terms under which the digital media file provider will provide the digital media file form the digital media file management system; obtaining a globally unique digital rights user identifier (DRUID) of the user as a combination of a unique content management system identifier (CMSID) of a content management system (CMS) and a unique identifier of the user; automatically verifying permissions associated with a user of the digital media file based on a comparison of a globally unique digital rights user identifier (DRUID) of the user to one or more digital media files, types of digital media files, or digital media file providers specified as accessible by the DRUID in the one or more terms received with the media file identifier; sending the media file identifier to a content management system (CMS)…; receiving publication information from the content Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve verifying user permissions for an asset, distributing the asset, managing/enforcing usage terms/locations of an asset, and tracking/logging the location and usage trail of an asset which falls under the category of commercial/legal interactions including, contracts, marketing activities/behaviors, and business relations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  Claim 9 is directed to a system that performs the same functions of claim 1 and claim 16 is directed to a non-transitory computer-readable medium that stores instructions that causes a processor to perform the same functions of claim 1.  Therefore Claims 9 and 16 are also directed to the abstract idea of verifying user permissions for an asset, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claims 1, 9, and 16, such as the use of the processor, display device, remote server, memory device, computer readable storage medium, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor, display device, remote server, memory device, computer readable storage medium perform(s) the steps or functions of verifying user permissions for an asset, distributing the asset, managing/enforcing usage terms/locations of an asset, and tracking/logging the location and usage trail of an asset. The use of a processor/server as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Further, the use of digital media files, application programming interfaces, and online websites/webpages is generally linking the use of the judicial exception to a particular technological environment (e.g. Internet/online content management system) or field of use.  Furthermore, the use of websites is generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. Internet/online publication).  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other 
Claims 1, 9, and 16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, display device, remote server, memory device, computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying user permissions for an asset, managing/enforcing usage terms/locations of an asset, and tracking/logging the location and usage trail of an asset. As discussed above, taking the claim elements separately, the processor, display device, remote server, memory device, computer readable storage medium perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of tracking/logging assets, combining assets, and managing/enforcing their associated usage terms. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Further, the use of the digital media files, application 
    	The dependent claims 2-8, 10-15, and 18-21 further describe the abstract idea.  Claims 2 and 10 further recite the abstract idea of logging the assets by storing information and do not include any additional elements; claims 3 and 11 further describe the digital media files which does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claims 4, 12, and 18 recite requesting acquisition information and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claims 5 and 13 further describe the acquisition request and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claims 6, 14, and 19 recite sending a request for the assets and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claim 7 further describe the request for the assets and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claims 8, 15, and 20 further recite the abstract idea of tracking/logging the assets and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claim 21 further describes the publication information and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080288411 A1 to Copley teaches a service provider that tracks content usage of a user.  US 20120317482 A1 to Barraclough teaches a system and method that receives a request for a digital asset and retrieving an asset identifier for the requested digital asset.  US 20130071087 A1 to Motiwala teaches a system and method that transmits a confirmation message to a content management system after logging modifications to a digital assets metadata.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685